Citation Nr: 0505726	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-13 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
disorder, status post anterior cruciate ligament 
reconstruction, currently rated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for osteoarthritis 
of the left knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from December 1978 to 
October 1987.  

This appeal arises from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas which denied an increased rating for residuals 
of anterior cruciate ligament reconstruction of the left 
knee.  

The RO in an April 2001 rating decision assigned separate 
ratings for the veteran's instability and osteoarthritis of 
the knee.  An increased rating to 20 percent for instability 
was granted and a 10 percent rating was assigned for 
osteoarthritis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking a higher rating for his service-
connected left knee disability.  The veteran was granted 
service connection for residuals of an anterior cruciate 
ligament reconstruction, rated as 10 percent disabling in 
February 1988.  In March 2001 the veteran filed a claim for 
an increased rating.  

Although the RO initially denied the claim, in an April 2003 
rating decision the RO assigned separate ratings for 
disability of the left knee related to instability, evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257; and disability 
related to osteoarthritis of the left knee, evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 and 5010.  See 
VAOPGCPREC 23-97.  A 20 percent rating based on instability 
and a 10 percent rating based on osteoarthritis were 
assigned.  

In August 1998 the General Counsel in VAOPGPREC 9-98 
explained that 38 C.F.R. §§ 4.40, 4.45 and 4.59 must be 
considered when assigning evaluations under Diagnostic Codes 
5003 and 5010.  The General Counsel explained that when 
rating the veteran's functional loss it must clearly be 
explained what role pain played in the rating decision.  See 
Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  The 
functional loss due to pain is to be rated at the same level 
as the functional loss where the motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under 
38 C.F.R. § 4.59, painful motion is considered limited motion 
even though range of motion is possible beyond the point when 
pain sets in.  Hicks v. Brown, 8 Vet. App. 417, 421 (1995); 
See also Deluca v. Brown, 8 Vet. App. 202 (1995).  .  

The veteran submitted private medical records which indicate 
the veteran was having severe pain of the right knee in May 
1998.  A Magnetic Resonance Imaging revealed evidence of ACL 
repair with intact appearance to graft, a degenerative tear 
of the medial meniscus, with associated moderately severe 
osteoarthritis of the medial compartment, a cartilage 
abnormality and an intra-articular body of the medial aspect 
of the patellofemoral joint.  In July 1998 a partial 
meniscectomy was performed by the veteran's private 
physician.  Medical records do not include any notes 
addressing the degree of left knee pain experienced after the 
surgical repair in July 1998.  The veteran submitted a 
statement in January 2002 indicating his knee hurt 24 hours a 
day and was getting significantly worse.  

In October 2002 a VA examination of the left knee was 
performed.  The examination report did not include any 
references to left knee pain.  Range of motion was reported 
as being from zero to 100 degrees with no indication as to 
the point when pain is elicited.  (Normal range of motion is 
illustrated as being from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2004).  The diagnosis was status post 
reconstruction of the anterior cruciate ligament with 
moderate stretching of the reconstruction and with 
significant osteoarthritis.  A soft end point and 1/2+ laxity 
of the anterior ligament was demonstrated on examination.  
The VA physician did not explain whether the numerical 
designation of 1/2+ was indicative of slight, moderate or 
severe instability.  The Board has concluded the VA 
examination report and records are inadequate for rating 
purposes.  When an examination report does not include 
sufficient detail it must be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2 (2004).  

Accordingly, the case is REMANDED for the following actions:  

1.  The veteran should be asked to 
identify all health care providers who 
have treated him since February 1999 for 
his residuals of anterior cruciate 
ligament reconstruction and 
osteoarthritis of the left knee.  With 
any necessary authorization from the 
veteran, VA should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which have not 
been previously secured.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his residuals of 
anterior cruciate ligament reconstruction 
and osteoarthritis of the left knee.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  The examiner is asked to 
answer the following questions:  

At what point in extension and flexion of 
the left knee does motion become painful?  

If the left knee demonstrates, laxity, 
instability or recurrent subluxation, 
would it be defined as slight, moderate 
or severe?


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




